Citation Nr: 1633225	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  15-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Whether the reduction of the 50 percent rating for nasal allergy with sinusitis, to 10 percent, effective June 19, 2013, was proper. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for diverticular bleed.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a left knee disability.

(The issues of entitlement to a compensable initial rating for residuals of a CVA associated with migraine headaches, entitlement to an initial rating in excess of 50 percent for migraine headaches, entitlement to an effective date prior to July 23, 2007, for the grant of service connection for migraine headaches, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to November 20, 2012, are addressed in a separate document.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2011 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

There appears to have been some confusion with regard to who was representing the Veteran on the issue of entitlement to restoration of a 50 percent rating for nasal allergy with sinusitis, effective June 19, 2013.  The Veteran is represented by both an attorney and a Veterans Service Organization.  Daniel G. Krasnegor, a private attorney, represents the Veteran with regard to his CVA and migraine headache claims only.  This limitation is defined on the two VA Forms 21-22, Appointment of Individual as Claimant's Representative, submitted in May 2012 and August 2014.  Disabled American Veterans represents the Veteran on all other claims.  

The rating reduction for the Veteran's nasal allergy disability was effected in the September 2013 rating decision.  In March 2014 and August 2014, notices of disagreement with the September 2013 rating decision were filed by an attorney with the law firm employing Mr. Krasnegor, which indicate that the firm represented the Veteran on the CVA, migraine headache, and nasal allergy with sinusitis issues.  The firm did not file a new Power of Attorney form indicating that it represented the Veteran on the appeal of the rating reduction.  

A statement of the case was issued in May 2015.  Thereafter, in June 2015, the Veteran submitted various documents including a copy of an email he sent to the law firm concerning the rating reduction and the firm's response that they did not represent the Veteran on that issue.  All subsequent communication from the attorney is limited to the migraine and CVA issues, and the related issue of entitlement to TDIU, and the rating reduction issue has been addressed by Disabled American Veterans.  The Veteran has not disputed this division of representation or made further attempts to enlist the private attorney's assistance with the reduction issue.  Consequently, the appeal of the reduction in rating for the Veteran's nasal allergy with sinusitis is addressed in this decision. 

As indicated by the above, the NODs filed by a private attorney in March 2014 and August 2014 is invalid as the attorney was not the authorized representative before VA on that issue.  However, subsequently, an SOC was issued, the Veteran perfected his appeal, and the RO certified the appeal to the Board.  Consequently, VA has allowed the appeal to move forward despite the procedural inadequacies, and the Veteran has relied on VA's presentation of the appeal as valid.  Therefore, the Board finds that the issue of entitlement to restoration of the 50 percent rating for nasal allergy with sinusitis is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In November 2013, the Veteran requested reconsideration of the reduction in the rating for his nasal allergy with sinusitis in the September 2013 rating decision.  A December 2013 rating decision addressed the issue as one of entitlement to a rating in excess of 10 percent.  The Veteran did not appeal this decision.  Thus, the issue of entitlement to a rating in excess of 10 percent for nasal allergy with sinusitis is not before the Board at this time.  

In May 2014, the appeal was remanded to the RO for further development.  It now returns to the Board for further appellate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  

The issues of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a diverticular bleed and a left knee disability are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

A comparison of the evidence upon which a 50 percent disability rating was granted with the evidence reviewed in connection with the rating reduction to 10 percent reflects sustained improvement in the Veteran's service-connected nasal allergy with sinusitis under the ordinary conditions of life. 
 

CONCLUSION OF LAW

The 50 percent disability rating for nasal allergy with sinusitis was properly reduced to 10 percent, effective June 19, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e) (2016).  
   
Additionally, pursuant to 38 C.F.R. § 3.105(i), if a timely predetermination request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The 10 day advance notice may be waived by agreement between VA and the beneficiary or representative.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 38 C.F.R. § 3.105(i) (2016).

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2016).  For purposes of measuring the five-year time period, the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.  See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  By regulation, the RO must apply the following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of examinations and the medical- industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of disease subject to temporary and episodic improvement . . . , will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and

(4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

Finally, the Board notes a readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  38 C.F.R. § 3.951(a) (2016).

Sinusitis (maxillary, chronic) is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6510, 6511, 6512, and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula). 

Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board notes that the Veteran was not afforded notice of a proposed reduction in the rating assigned for the Veteran's nasal allergy with sinusitis.  With the increase in the rating assigned to 50 percent from 10 percent in a February 2008 rating decision, the Veteran's combined rating evaluation was 60 percent, effective July 23, 2007.  With the December 2011 rating decision, the Veteran's combined rating evaluation was 70 percent, effective December 30, 2010, as a result of a grant of an increased rating of 30 percent for conductive deafness.  The Veteran's combined rating evaluation was 80 percent, when service connection for vertigo was granted in an October 2012 rating decision and an initial 10 percent rating was assigned, effective April 6, 2012.  In the September 2013 rating decision, while the rating assigned to the Veteran's nasal allergy disability was reduced to 10 percent, a rating of 50 percent was assigned for migraine headaches.  Consequently, the combined rating evaluation for the Veteran's service-connected disabilities remained 80 percent, and his overall payment was not reduced.  

Moreover, the rationale for the reduction of the rating assigned for the Veteran's nasal allergy with sinusitis was largely that the 50 percent rating had contemplated the Veteran's migraine headaches and the migraine headaches were being assigned a separate 50 percent rating, effective the same date as the reduction in rating for the nasal allergy disability, June 19, 2013.  Consequently, in some respects, there was no reduction in the rating assigned to the service-connected nasal allergy with sinusitis, but merely a reassignment of some manifestations of the disability to a different diagnostic code.  In light of these facts, the Board determines that notice to the Veteran proposing the reduction was not required.    

The Board notes that the rating and effective date assigned to the migraine headaches are being remanded by the Board in a separate document.  However, as the propriety of a reduction is based on the record as it stood as of the date of the reduction, any decision on the rating assigned to the migraine headaches or the date such rating took effect has no bearing on the instant issue.

At the VA general medication examination in April 2011, the Veteran had subjective complaints of head pain, pressure, and dizziness with constant interference with breathing through his nose.  He did not report purulent discharge or speech impairment, and there was no nasal regurgitation.  Neither chronic sinusitis nor incapacitating episodes were noted.  The examiner documented five to six non-incapacitating episodes per year, lasting up to 2 weeks.  Clinical examination disclosed mild congestion with no evidence of obstruction of either nostril or tenderness over frontal sinuses.  Imaging revealed the sinuses to be unremarkable.  The examiner diagnosed allergic rhinitis/sinusitis with intermittent mild to moderate symptoms. 

In a December 2011 rating decision, the 50 percent rating for the disability was continued.  In doing so, the RO noted that the results of the April 2011 VA examination did not support a 50 percent rating but the evidence also failed to demonstrate the sustained improvement required to reduce the rating.

The August 2012 VA sinus examiner noted that the Veteran took maintenance allergy medications and also received a monthly allergy immunotherapy treatment to control exacerbations.  The Veteran reported a history of vertiginous symptoms.  The examiner diagnosed maxillary sinusitis, episodic, with headaches, pain and tenderness of the sinuses, and purulent discharge.  The examiner documented greater than 50 percent obstruction of both sides of the nasal passage due to rhinitis.  Obstruction was not complete on either side.  No radical sinus surgery had been performed.  Two incapacitating episodes requiring prolonged antibiotic treatment were noted for the last 12 months.  Six non-incapacitating episodes over the last 12 months were also documented.  The examiner stated that the Veteran suffers from chronic maxillary sinusitis and chronic allergic rhinitis.  

A February 2013 VA examiner documented the same manifestations of the Veteran's nasal allergy with sinusitis as the August 2012 VA examiner with the exception that only one incapacitating episode and four non-incapacitating episodes over the previous 12 months were noted.  

In light of the above evidence, the Board concludes that the reduction in the rating for the Veteran's nasal allergy with sinusitis from 50 percent to 10 percent was proper.  The rating reduction was based on the findings at three VA examinations.  Further, the VA examinations were more complete than the VA examination which served as the basis for the 50 percent rating.  In this regard, the Board observes that the April 2011, August 2012, and February 2013 VA examiners each reviewed the claims file, whereas in September 2007, the claims file was not made available to the examiner.  Moreover, the February 2013 VA examination included an evaluation of the Veteran's employability.  Consequently, the Board finds that the RO met the requirements for reducing ratings in effect for more than five years.

Further, the Board determines that the manifestations of the Veteran's nasal allergy with sinusitis show sustained improvement and no longer support a 50 percent rating.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  As discussed, the Veteran's headaches are separately compensated.  While the Veteran has chronic sinusitis and chronic allergic rhinitis, with findings of tenderness over the sinuses, purulent discharge, and crusting, those manifestations are contemplated by a 10 percent rating.  He has not had surgery for the disability, nor has he had more than two incapacitating episodes or more than six non-incapacitating episodes in a 12 month period, as required for a rating in excess of 10 percent.  

In light of the above analysis, the Board concludes that the Veteran's nasal allergy with sinusitis had undergone sustained improvement as of June 19, 2013, and the disability rating was properly reduced to 10 percent.  

ORDER

The Board having determined that the reduction of the 50 percent rating for nasal allergy with sinusitis to 10 percent, effective June 19, 2013, was proper, the benefit sought on appeal is denied.


REMAND

The Veteran contends that he experienced a diverticular bleed as a result of the stress induced during a cardiac stress test performed at a VA facility in September 2010.  He also argues that VA was slow to respond to his complaints both during the stress test and in the Emergency Room later that day and so was careless and negligent.  The Veteran was afforded a VA examination to assess this issue in July 2015, but the examination report is inadequate in that it only addresses the use of the Lexiscan in performing the stress test and does not discuss the impact on the Veteran of the actual stress involved in performing the test or the care the Veteran received with regard to the diverticular bleed.  Therefore, that issue must be remanded so that another VA opinion may be obtained. 

With respect to the left knee disability, the Veteran contends that he has a left knee disability as a result of care he received at a VA facility in September 2010.  VA treatment records reveal that the Veteran sustained an injury of his left knee during his hospitalization for treatment of a diverticular bleed; however, he has not been afforded a VA examination and no VA medical opinion has been obtained in response to this claim.  Thus, the claim is remanded so a VA examination may be scheduled.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the cause of the Veteran's diverticular bleed and the nature and extent of any disability present during the period of the claim that is attributable to the Veteran's diverticular bleed and VA hospitalization in September 2010.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should first assess the extent of any disability present during the period of the claim that is attributable to the diverticular bleed experienced following his stress test in September 2010 and the VA treatment provided for it.  This determination should be based upon the current examination findings and a review of the evidence of record, including records of all pertinent treatment following the VA care.

Once the level of disability is determined, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the additional disability or some of the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or an event not reasonably foreseeable.  In this analysis, the examiner should assume the Veteran is credible.


For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded an examination by a physician with sufficient expertise to assess the nature and etiology of his left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should first assess the extent of any left knee disability or increase in left knee disability experienced by the Veteran following his hospitalization in September 2010.  This determination should be based upon the current examination findings and a review of the evidence of record, including records of all pertinent treatment following the VA care.

Once the level of disability or additional disability is determined, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability, additional disability or some of the disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or an event not reasonably foreseeable.  In this analysis, the examiner should assume the Veteran is credible.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


